       Case 4:19-cv-00083-PJH Document 99-2 Filed 02/17/21 Page 1 of 3



 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Steuart Tower, Suite 1300
 4   One Market Plaza
     San Francisco, CA 94105
 5   Telephone: 415.442.4810
     Facsimile: 415.442.4870
 6
     KRISTIN S. HIGGINS (Pro Hac Vice)
 7   kristin.higgins@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
 8   Preston Commons West
     8117 Preston Road, Suite 500
 9   Dallas, TX 75225
     Telephone: (214) 987-3800
10   Facsimile: (214) 987-3927
11   Attorneys for Defendant
     SOUTHWEST AIRLINES CO.
12

13                              UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   JAYSON HUNTSMAN, on behalf of himself      Case No. 4:19-cv-00083-PJH
     and all others similarly situated,
17                                              [PROPOSED] ORDER RE DEFENDANT
                 Plaintiffs,                    SOUTHWEST AIRLINES CO.’S REVISED
18                                              ADMINISTRATIVE MOTION TO FILE
           v.                                   UNDER SEAL
19
     SOUTHWEST AIRLINES CO.,
20
                 Defendant.
21

22

23

24

25

26
27

28

                                                                  Case No. 4:19-cv-00083-PJH
      [PROPOSED] ORDER RE SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
        Case 4:19-cv-00083-PJH Document 99-2 Filed 02/17/21 Page 2 of 3



 1          Having read Defendant Southwest Airlines Co.’s (“Southwest”) Revised Administrative
 2   Motion to File under Seal, the supporting Declaration of Brian D. Berry, and [Plaintiff’s
 3   declaration, if any], the Court grants Southwest’s request to file the unredacted version of Exhibit
 4   C (ECF 84-11) and the unredacted version of the text of the Freed Declaration (ECF 84-5) in the
 5   public record.
 6          The Court further orders as follows with respect to the request to seal specific portions of
 7   documents:
 8

 9                          Document                       Portions Requested to File Under Seal
10        Southwest’s Opposition to Plaintiff’s           Portions of Southwest’s Opposition brief
11        Motion for Class Certification                  that reference the materials identified
12                                                        below.
13                                                        Granted _____           Denied: ______
14        Berry Decl., Ex. A (excerpts from               Plaintiff’s testimony at page 208:2-25 of
15        Plaintiff’s deposition transcript)              his deposition transcript related to his
16                                                        PCARS military service record (located
17                                                        at P00009-15 in Exhibit B).
18                                                        Granted _____           Denied: ______
19        Berry Decl., Ex. A (excerpts from               Plaintiff’s testimony at pages 302:15-
20        Plaintiff’s deposition transcript)              303:25 of his deposition transcript related
21                                                        to a photograph of a conference room at
22                                                        Travis Air Force Base with
23                                                        servicemembers sitting at a table (located
24                                                        at P000026 in Exhibit B).
25                                                        Granted _____           Denied: ______
26        Berry Decl., Ex. B (various documents           Plaintiff’s W-2 tax forms (P00003-08).
27        from Plaintiff’s document production)           Granted _____           Denied: ______
28

                                              1                   Case No. 4:19-cv-00083-PJH
      [PROPOSED] ORDER RE SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 4:19-cv-00083-PJH Document 99-2 Filed 02/17/21 Page 3 of 3



 1
         Berry Decl., Ex. B (Various documents     Plaintiff’s PCARS military service record
 2
         from Plaintiff’s document production)     (P00009-15).
 3
                                                   Granted _____          Denied: ______
 4
         Berry Decl., Ex. B (Various documents     A Reserve Order from the Air Force
 5
         from Plaintiff’s document production)     related to Plaintiff (P000016).
 6
                                                   Granted _____          Denied: ______
 7
         Berry Decl., Ex. B (Various documents     A military service history report for
 8
         from Plaintiff’s document production)     Plaintiff (P000017).
 9
                                                   Granted _____          Denied: ______
10
         Berry Decl., Ex. B (Various documents     A photograph of a conference room at
11
         from Plaintiff’s document production)     Travis Air Force Base with
12
                                                   servicemembers sitting at a table
13
                                                   (P000026).
14
                                                   Granted _____          Denied: ______
15
         Freed Decl. Ex. 1                         A document entitled “Active Duty
16
                                                   Statuses,” which states dates of military
17
                                                   service for Plaintiff in 2017 and 2018
18
                                                   (SWA-HUNTSII 009251).
19
                                                   Granted _____          Denied: ______
20
         Freed Decl. Ex. 2                         A calendar with military service date
21
                                                   information for Plaintiff in 2017 and
22
                                                   2018 (SWA-HUNTSII 009254-55).
23
                                                   Granted _____          Denied: ______
24

25
     IT IS SO ORDERED.
26
27   DATED: _____________              By:___________________________________________
28                                           THE HONORABLE PHYLLIS HAMILTON
                                             UNITED STATES DISTRICT COURT JUDGE
                                              2                   Case No. 4:19-cv-00083-PJH
      [PROPOSED] ORDER RE SOUTHWEST’S REVISED ADMINISTRATIVE MOTION TO FILE UNDER SEAL
